Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 1 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 2 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 3 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 4 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 5 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 6 of 41




REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 7 of 41




 EXHIBIT “B”
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18REDACTED
                                            Entered 10/23/18 17:02:24   Page 8 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 9 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 10 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 11 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 12 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 13 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 14 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 15 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 16 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 17 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 18 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 19 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 20 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 21 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 22 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 23 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 24 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 25 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 26 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 27 of 41




       REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 28 of 41
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 29 of 41




 EXHIBIT “C”
                                                                                                  Page 1 of 1
 Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18                   Entered 10/23/18 17:02:24       Page 30 of 41



                               Unofficial Payoff Quote
       LoanID                   Borrower Name                           Mailing Address
   REDACTED                                                              3612 UTAH AVE
                                  EWING, ANNIE
                                                                      DALLAS, TX 75216-0000
Payoff Date       : 10/4/2018
Next Payment Date : 12/1/2012
Interest Method   : Arrears
Interest Rate     : 8.375%


Principal             : $ 71,992.10
Interest              : $ 35,722.80
Fees                  : $ 17,840.94
                                                       Breaks for Fees
                                         Late Charge                     : $ 3,008.36
                                         Legal Fee (Attorney Fee)        : $ 7,890.30
                                         Other Fee (Forced Place Fee)    : $ 808.11
                                         Other Fee (Prop Tax-Delinqnt) : $ 2,363.40
                                         Other Fee (Foreclosure Expense) : $ 3,770.77
Penalty Due      :              $ .00
Release Fee      :              $ .00
Debits           :              $ .00
Borrowers Credit :              $ .00
                                             Breaks for Credit
                                         Escrow             : $ .00
                                         Others Fund        : $ .00
                                         Assistance         : $ .00
                                         Loss Draft         : $ .00
                                         Unapplied          : $ .00
                                         Interest on Escrow : $ .00
                        --------------
Payoff Total          : $ 125,555.84
Per Diem              :        $ 16.52


    Calculate as Of      Year: 2018  Month: 10  Day: 04 

Note: If you input an invalid date, then the current date will be used.




http://mavm-app-001/snscdocs/sn_report5.asp?V=0000220269&S=SN_REPORT5&RoleI...                      10/4/2018
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 31 of 41




      EXHIBIT “D”
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 32 of 41




             REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18         Entered 10/23/18 17:02:24   Page 33 of 41




            REDACTED




                               REDACTED




                              xxxxxxxxxxxxxxx
                            xxxxxxxxxxxxxxxxxx
                             xxxxxxxxxxxxxxx
                              xxxxxxxxxxxxxxx
                             xxxxxxxxxxxxxxxxx
                            xxxxxxxxxxxxxxxxxxxx
                            xxxxxxxxxxxxxxxxxxx
                             xxxxxxxxxxxxxxxxx
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 34 of 41




   REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 35 of 41




 REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 36 of 41




                    REDACTED
        REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 37 of 41




    REDACTED




                           REDACTED




                      REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 38 of 41




REDACTED
 Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 39 of 41




REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 40 of 41




REDACTED
Case 18-31168-hdh7 Doc 41-2 Filed 10/23/18   Entered 10/23/18 17:02:24   Page 41 of 41
